          Case 4:20-cv-00102-JM Document 12 Filed 04/15/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

JAMES SMILEY                                                                PLAINTIFF

v.                                    No. 4:20-cv-102-JM

LITTLE ROCK DONUTS, LLC,
CONNOR GRIMES and HEATHER GRIMES                                            DEFENDANTS


                                            ORDER

       Pending is the parties’ joint motion for approval of settlement and partial dismissal.

(Doc. No. 11). Upon review, the parties’ agreement appears fair, reasonable and adequate. In re

Flight Transp. Corp. Securities Litigation, 730 F.2d 1128, 1135 (8th Cir. 1984). The settlement

appears to be the product of arm’s length negotiations and adequately compensates Plaintiff for

his claims. Accordingly, the settlement is APPROVED. The motion is GRANTED, and this

case is dismissed WITH PREJUDICE.

       By May 13, 2021, counsel for Plaintiff should submit a petition for attorneys’ fees and

costs. Defendants will have seven days to respond to the petition. The Court will then determine

a reasonable amount of fees and costs to be awarded Plaintiff’s counsel. Plaintiff’s counsel is

cautioned to submit a well-edited fee statement.

       IT IS SO ORDERED this 15th day of April, 2021.


                                             _______________________________
                                             James M. Moody Jr.
                                             United States District Judge
